Case 1:19-cv-03602-JRS-MJD Document 1 Filed 08/26/19 Page 1 of 9 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                               )
                                                        )
                        Plaintiff,                      )
                                                        )
                v.                                      )       Cause No. 1:19-cv-03602
                                                        )
$44,295.00 UNITED STATES CURRENCY,                      )
                                                        )
                        Defendant.                      )

                           COMPLAINT OF FORFEITURE IN REM

        The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

Southern District of Indiana, and Eric P. Babbs, Special Assistant United States Attorney, alleges

as follows:

                                     NATURE OF THE ACTION

        1.      This is a civil action seeking forfeiture of certain property pursuant to 21 U.S.C.

§ 881(a)(6) because the Defendant Property constitutes proceeds of, or is property used to

facilitate, a violation of the Controlled Substances Act.

                                     JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1345 (district

courts have original jurisdiction of all civil actions commenced by the United States) and § 1355

(district courts have original jurisdiction of any action for forfeiture).

        3.      This Court has in rem jurisdiction over the Defendant Property pursuant to

28 U.S. C. § 1355(b) (forfeiture action can be brought in a district in which any of the acts giving

rise to the forfeiture occurred), and Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions (clerk must issue a warrant to arrest property in
Case 1:19-cv-03602-JRS-MJD Document 1 Filed 08/26/19 Page 2 of 9 PageID #: 2




the government’s possession).

       4.      This Court is the appropriate venue in this matter pursuant to 28 U.S.C. § 1395(a)

and (b), in that the forfeiture accrued in the Southern District of Indiana.

                                           DEFENDANT

       5.      The Defendant is Forty-Four Thousand Two Hundred and Ninety-Five Dollars

and No Cents ($44,295.00) in United States Currency (“the Defendant Currency”). The

Defendant Currency was taken into custody of the United States Department of Homeland

Security, Customs and Border Protection (“DHS-CBP”). The Defendant Currency has been

assigned Asset Identification Number 18-CBP-000321.

                                              FACTS

       6.      On April 4, 2018, officers with the Homeland Security Investigations Parcel/Bulk

Cash Smuggling Interdiction Task Force, comprised of the Indiana State Police (“ISP”), the

Indianapolis Metropolitan Police Department (“IMPD”), and the Department of Homeland

Security, Homeland Security Investigations (“DHS-HSI”), conducted a parcel / bulk cash

smuggling interdiction operation at a parcel shipping company hub in Indianapolis.

       7.      Parcel / bulk cash smuggling interdiction operations are conducted because it has

become common practice for smugglers to use shipping companies, such as Federal Express, to

transport illegal controlled substances and their proceeds. Shipping companies provide illegal

controlled substances smugglers with many benefits such as faster delivery with predictable

dates, package tracking, and delivery confirmation. Based on information and experience, task

force officers can easily identify suspicious packages with indicators, such as newly-bought

boxes from the shipping company and excessive tape at the seams of the packages. Suspicious

packages are typically sent via priority overnight shipping that has been paid for with cash. To

                                                  2
Case 1:19-cv-03602-JRS-MJD Document 1 Filed 08/26/19 Page 3 of 9 PageID #: 3




preserve anonymity, smugglers often use falsified addresses, phone numbers, or names.

Packages sent to known source states for illegal controlled substances (e.g., Texas, Arizona,

California) draw increased suspicion, as do those sent from individual to individual, from non-

business sender to non-business receiver, and from residence to residence. Traffickers will often

package in a layered manner in an attempt to avoid detection by trained narcotics detection

canines. The layered packaging is usually an attempt to mask or prevent any odors from

escaping the interior of the package. Traffickers rarely include any type of instruction with the

proceeds. Legitimate business items or personal gifts typically contain such notes, letters,

receipts, cards, or coupons along with the cash or monetary instruments.

       8.      On or about April 4, 2018, during the course of the operation, a package being

shipped by parcel service with a shipping label attached reflecting a tracking number of 7803

5814 6510 (“Parcel 6510” or the “Package”), was identified as suspicious.

       9.      Parcel 6510 was addressed to Calvin Colbert, 6815 Bonsallo Avenue, Apt. 2, Los

Angeles, CA 90044, TX#310-704-1390, and with a sender address of Johaun Howland, 1118

Fuller Avenue SE, Grand Rapids, MI 49506, TX#616-856-2295. The package drew attention for

several reasons, including that the sealed brown FedEx box was heavily taped; it was marked for

overnight delivery; it was surmised the mailing was paid for in cash as no other payment type

was listed on the label; it was sent from a residence to a residence; and it was being sent to a

source state (California) with no signature required upon delivery.




                                                  3
Case 1:19-cv-03602-JRS-MJD Document 1 Filed 08/26/19 Page 4 of 9 PageID #: 4




        10.    A certified drug detection canine, handled by an IMPD officer, was brought in to

inspect Parcel 6510, along with other packages. The drug detection canine had been trained and

certified in detection, by odor, of marijuana, cocaine, crack cocaine, heroin, and

methamphetamine. The canine had been trained to not detect uncontaminated United States

Currency. The examination resulted in a positive alert by the canine to the presence of an odor

of a controlled substance on Parcel 6510.

        11.    Following the canine alert, Task Force Officers applied for a search warrant from

the Marion County Superior Court. Following review, on April 4, 2018, the Marion County

Superior Court, Criminal Division, granted the warrant upon finding probable cause to search

Parcel 6510 for controlled substances, records of drug trafficking, and proceeds of drug

trafficking.

        12.    On the same day the task force officers obtained the search warrant, and before

they executed it, one of the officers telephoned the named sender and the named recipient.

Johaun Howland and Calvin Colbert each spoke with the officer and stated that cash was being

shipped for a promotion business. Howland stated that his preference was to conduct

transactions in cash. Colbert stated that he ran the promotion business out of an apartment.

        13.    It is against Federal Express policy, as stated on its website, to ship cash via


                                                 4
Case 1:19-cv-03602-JRS-MJD Document 1 Filed 08/26/19 Page 5 of 9 PageID #: 5




Federal Express. See FedEx Freight FXF 100 Series Rules Tariff, available at

https://www.fedex.com/en-us/service-guide/terms/other-services.html.

       14.     The officers executed the warrant to open Parcel 6510. Found underneath other

packaging materials was a heavily taped First Alert Digital Safe box. That box in turn contained

a metal safe with a digital key pad. Stuffed inside the safe were banded bundles of currency

covered by foam packing material. The several bundles of United States Currency totaled

$44,295.00. As discussed above, multi-layered packaging methods are commonly used by

smugglers in an attempt to thwart an alert for the presence of the odor of a controlled substance

by a certified drug detection canine. No note, instructions, or other documents were included

with the $44,295.00 in currency.




The ISP officer could smell a distinct odor of raw marijuana emanating from the open safe.

       15.     After the package and safe were opened, task force officers conducted an

inspection of the currency using the drug detection canine. The canine again alerted for the


                                                5
Case 1:19-cv-03602-JRS-MJD Document 1 Filed 08/26/19 Page 6 of 9 PageID #: 6




presence of the odor of a controlled substance.

       16.     Believing there was probable cause that the currency constituted proceeds of,

and/or was property used to facilitate, violations of state and federal controlled substance laws,

the $44,295.00 was seized and taken into custody by ISP.

       17.     Agents and analysts conducted background research on the information provided

on Parcel 6510’s shipping label. An NCIC query result shows that Johaun Howland has a

history of charges and convictions related to violations of controlled substance laws. In 2011,

Johaun Howland was convicted of possession of marijuana or synthetic equivalents, in violation

of Mich. Comp. Laws § 333.7403(2)(d), in Case No. 11CM4502 (Wyoming District Court,

Michigan). In 2013, Johaun Howland was convicted of felony possession of a controlled

substance (cocaine, heroin, or other narcotic) in an amount less than 25 grams, in violation of

Mich. Comp. Laws § 333.7403(2)(a)(v), in Case No. 20138724 (17th Circuit Court, Michigan).

       18.     Currently, Johaun Howland has a criminal case pending in United States v.

Johaun Howland et al., No. 1:18-cr-00140-JTN in the Western District of Michigan. The counts

pending against Johaun Howland include conspiracy to distribute controlled substances,

conspiracy to commit money laundering, and possession of a firearm by a felon.

       19.     An NCIC query result shows that Calvin Colbert has a prior felony conviction

related to violations of controlled substance laws. In 2010, Calvin Colbert was convicted of

possession with intent to distribute cocaine base in the form of crack cocaine, and possession of a

firearm in furtherance of a drug trafficking crime, in United States v. Calvin Charles Colbert, Jr.,

No. 2:09-cr-00301-GW in the Central District of California.

       20.     Currently, Calvin Colbert is charged as one of the co-defendants in United States

v. Johaun Howland et al./1:18-cr-00140-JTN. The counts pending against Calvin Colbert

                                                  6
Case 1:19-cv-03602-JRS-MJD Document 1 Filed 08/26/19 Page 7 of 9 PageID #: 7




include conspiracy to distribute controlled substances, conspiracy to commit money laundering,

and possession of a firearm in furtherance of drug trafficking.

       21.     On July 13, 2018, the Marion Superior Court held a hearing on the State of

Indiana’s motion to transfer the $44,295.00 to the United States. Johaun Howland, by attorney

David R. Hennessy, appeared at the hearing. Calvin Colbert did not appear. On July 31, 2018,

the Marion Superior Court issued a turnover order transferring the Defendant Currency to the

appropriate federal authority. See Marion County Superior Court, Civil Division, Docket

49D01-1804-MI-013697.

       22.     On August 7, 2018, the Defendant Currency was transferred to DHS-HSI, which

subsequently transferred the Defendant Currency to DHS-CBP.

       23.     DHS-CBP sent letters to Johaun Howland and Calvin Colbert on August 24,

2018, in order to address the matter, short of judicial forfeiture. DHS-CBP confirmed that both

letters were delivered. To date, neither Johaun Howland nor Calvin Colbert has contacted DHS-

CPB.

                                    PERTINENT STATUTES

       24.     Under 21 U.S.C. § 841(a)(1)-(2), it is unlawful for any person to manufacture,

distribute, or dispense—or possess with intent to manufacture, distribute, or dispense—a

controlled substance.

       25.     Under 21 U.S.C. § 881(a)(6), all moneys furnished or intended to be furnished by

any person in exchange for a controlled substance, all proceeds traceable to such an exchange,

and all moneys used or intended to be used to facilitate any violation of the Controlled

Substances Act, including 21 U.S.C. § 841(a)(1), shall be subject to forfeiture to the United

States, and no property right shall exist in them.

                                                     7
Case 1:19-cv-03602-JRS-MJD Document 1 Filed 08/26/19 Page 8 of 9 PageID #: 8




                                     CLAIM FOR RELIEF

       26.     Based on the factual allegations set forth above, the Defendant Currency is

“moneys . . . furnished or intended to be furnished by any person in exchange for a controlled

substance,” and/or “proceeds traceable to such an exchange,” and/or “moneys … used or

intended to be used to facilitate any violation of [the Controlled Substances Act, 21 U.S.C. § 801

et seq.],” and are therefore subject to forfeiture to the United States of America pursuant to Title

21, United States Code, Section 881(a)(6).

       WHEREFORE, the United States prays that the Clerk of the Court issue a warrant for the

arrest of the Defendant Currency pursuant to Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions; that due notice be given to all

parties to appear and show cause why the forfeiture should not be decreed; that judgment be

entered declaring the Defendant Currency forfeited to the United States for disposition

according to law; and that the United States be granted all other just and proper relief.

                                                      Respectfully submitted,

                                                      JOSH J. MINKLER
                                                      United States Attorney

                                              By:     s/ Eric P. Babbs
                                                      Eric P. Babbs
                                                      Special Assistant United States Attorney
                                                      Office of the United States Attorney
                                                      10 W. Market St., Suite 2100
                                                      Indianapolis, Indiana 46204-3048
                                                      Telephone: (317) 226-6333
                                                      Fax: (317) 226-5027




                                                  8
 Case 1:19-cv-03602-JRS-MJD Document 1 Filed 08/26/19 Page 9 of 9 PageID #: 9




                                         VERIFICATION

         I, William A. Birkofer, hereby verify and declare under penalty of perjury that I am a

Special Agent for Homeland Security Investigations ("HSI"), that I have read the foregoing

Verified Complaint in Rem and know the contents thereof, and that the matters contained in the

Complaint are true to my own knowledge, except that those matters herein stated to be alleged

on information and belief, and as to those matters I believe to be true.

         The sources of my knowledge and information and the grounds of my belief are the

official files and records of the United States, information supplied to me by other law

enforcement offices, as well as my investigation of this case, together with others, as a Special

Agent with HSI.

         I hereby verify and declare under penalty of perjury

Dated:      0   tf 15{Ylq
                     I                                WIlliam A. Birkofer
                                                      Special Agent, HSI
                Case 1:19-cv-03602-JRS-MJD Document 1-1 Filed 08/26/19 Page 1 of 2 PageID #: 10
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     $44,295.00 UNITED STATES CURRENCY


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Marion
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
U.S. Attorney, Eric P. Babbs, SAUSA
10 W Market St., Suite 2100, Indianapolis, IN 46204 317-226-6333


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          Title 21, United States Code, Section 881
VI. CAUSE OF ACTION Brief description of cause:
                                          Forfeiture of funds that constitute proceeds of or property used to facilitate a controlled substance offense
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/26/2019                                                              s/Eric P. Babbs
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
              Case 1:19-cv-03602-JRS-MJD Document 1-1 Filed 08/26/19 Page 2 of 2 PageID #: 11
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:19-cv-03602-JRS-MJD Document 1-2 Filed 08/26/19 Page 1 of 2 PageID #: 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
               v.                                     )      Cause No. 1:19-cv-03602
                                                      )
$44,295.00 UNITED STATES CURRENCY,                    )
                                                      )
                       Defendant.                     )

                         WARRANT FOR ARREST OF PROPERTY

TO:    ANY OFFICER OR EMPLOYEE OF THE UNITED STATES

       WHEREAS a Complaint for Forfeiture In Rem has been filed in this Court on the 26th

day of August, 2019, by Josh J. Minkler, United States Attorney for the Southern District of

Indiana, against forty-four thousand two hundred and ninety-five dollars in United States

Currency (“$44,295.00”), defendant herein, for reasons and causes set forth in the Complaint;

       YOU ARE HEREBY COMMANDED to take custody of and to deliver the defendant

currency into the possession of the United States of America, to be detained in the possession of

the United States or its designee until further order of this Court, and you will make return

thereon not later than ten (10) days after execution of process.

Dated: _____________

                                                             _______________________
                                                             Laura A. Briggs, Clerk
                                                             United States District Court
                                                             Southern District of Indiana
Case 1:19-cv-03602-JRS-MJD Document 1-2 Filed 08/26/19 Page 2 of 2 PageID #: 13



                  Arrest Warrant to be issued by the Clerk pursuant to
                     Rule G(3)(b)(i) of the Supplemental Rules for
               Admiralty or Maritime Claims and Asset Forfeiture Actions,
                      for property in custody of the United States.




                                           2
